DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 9-12, 16-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firner (US 2132529 A).
For claim 1, Firner discloses an aircraft fuselage (Figs. 1-4), comprising:
a keel beam (10 and 12) having a first portion (10) and a second portion (12), the first portion and the second portion formed from a single, continuous material, the second portion positioned at an angle to the first portion (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”); and
a roof beam (9) coupled (with 13) to the second portion (12) of the keel beam, wherein the roof beam is coplanar with the first and second portions of the keel beam (Figs. 3 and 4).
For claim 2, Firner discloses the aircraft fuselage of claim 1, wherein the first portion and the second portion of the keel beam and the roof beam are formed from the single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”).
For claim 3, Firner discloses the aircraft fuselage of claim 1, wherein the second portion of the keel beam is fixedly coupled to the roof beam so that the roof beam does not move relative to the keel beam (Col 2, lines 3-4, “with the ends overlapped and riveted together through connecting plates 13”).
For claim 7, Firner discloses the aircraft fuselage of claim 1, further comprising:
one or more additional keel beams (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”), each additional keel beam having a first portion and a second portion formed from a single, continuous material, the first and second portions of each additional keel beam positioned at an angle to each other; and
a separate roof beam (“plurality of frame portions A”) coupled to the second portion of each additional keel beam, wherein respective roof beams are coplanar with the first portion and the second portion of an associated keel beam.
For claim 9, Firner discloses an aircraft fuselage, comprising:
a first keel beam and roof beam pair (Figs. 1-4, frame A); and
a second keel beam and roof beam pair (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”),
wherein each keel beam and roof beam pair is positioned on a single butt line on opposite sides of an aircraft fuselage centerline (“laterally spaced”), each keel beam comprises a single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”) having a first portion (10) and a second portion (12), wherein the second portion is configured at an angle to the first portion (Fig. 2), and wherein the roof beam is coupled to the second portion of the keel beam (at 13).
For claim 10, Firner discloses the aircraft fuselage of claim 9, wherein the roof beams are coplanar with the first portion and the second portion of each corresponding keel beam (Figs. 3-4).
For claim 11, Firner discloses the aircraft fuselage of claim 9, wherein the first portion and the second portion of the keel beam and the roof beam are formed from the single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”).
For claim 12, Firner discloses the aircraft fuselage of claim 9, wherein the second portion of the keel beam is fixedly coupled to the roof beam so that the roof beam does not move relative to the keel beam (Col 2, lines 3-4, “with the ends overlapped and riveted together through connecting plates 13”).
For claim 16, Firner discloses the aircraft fuselage of claim 9, further comprising:
a plurality of frames coupled to the roof beams and either the first portions or the second portions of corresponding keel beams (Fig. 2, bars 14, 15, 16, 37).
For claim 17, Firner discloses an aircraft fuselage, comprising:
two keel beams (Col 2, lines 7-11, “it will also be understood that in the case of larger types of air-planes, especially of the multimotor kind, a plurality of frame portions A, laterally spaced, may be utilized”), each keel beam (10 and 11) formed as a single component having no joints (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”), each keel beam comprising a first portion (10) that is configured to define a floor of an aircraft and a second portion (11) that is configured to define a tail section of an aircraft (11 defines the forward end of the tail section and supports 28 and 29), wherein the second portion is positioned at an angle relative to the first portion (Fig. 2);
“plurality of frame portions A”), each roof beam (9) coupled to the second portion (11) of a corresponding keel beam at a point remote from the first portion (at 15), wherein each roof beam and a corresponding keel beam are positioned along a single butt line relative to an aircraft fuselage centerline (Figs. 3-4); and
a plurality of frame members (hoop rings 37 and frame bars 41), each frame member coupled to both keel beams and both roof beams (Fig. 2, at least indirectly coupled).
For claim 20, Firner discloses the aircraft fuselage of claim 17, wherein the keel beam and a corresponding roof beam are formed as a single component from a single, continuous material (Col 2, lines 1-3, “the frame portion A in the present instance is shown as formed from a single structural bar”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firner in view of Ellzey (US 3023860 A).
For claims 4-6, Firner discloses the aircraft fuselage of claim 1, but fails to disclose a slip joint that couples the roof beam to the keel beam and allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam.
However, Ellzey teaches a slip joint for use in “in the building of vehicle bodies, and fuselages, etc.” (Col 1, lines 12-13) and allows for angular and lateral and/or longitudinal alignment between the structures (Col 4, lines 1-3, “in the nature of a slip joint, to the end that the completed structure is not rigid or permanently formed hut is expansible and flexible”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the joint 13 be a slip joint that allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam as disclosed by Ellzey. One of ordinary skill in the art would have been motivated to make this modification to allow for movement and alignment of the joined parts in order “that the outer skin or element thereof will not buckle or wrinkle” (Ellzey, Col 4, lines 6-7).
For claims 13-15, Firner discloses the aircraft fuselage of claim 9, but fails to disclose a slip joint that couples the roof beam to the keel beam in each keel beam and roof beam pair and allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam.
However, Ellzey teaches a slip joint for use in “in the building of vehicle bodies, and fuselages, etc.” (Col 1, lines 12-13) and allows for angular and lateral and/or longitudinal alignment between the structures (Col 4, lines 1-3, “in the nature of a slip joint, to the end that the completed structure is not rigid or permanently formed hut is expansible and flexible”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the joint 13 be a slip joint that allows for angular and lateral and/or longitudinal alignment between the roof beam and the keel beam in each pair as disclosed by Ellzey. One of ordinary skill in the art would have been motivated Ellzey, Col 4, lines 6-7).

Claims 8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Firner in view of Lutz (US 20120034416 A1).
For claim 8, Firner discloses the aircraft fuselage of claim 1, but fails to disclose:
the keel beam having a C-shaped cross-section comprising a first web between first upper and lower flanges; the roof beam having a C-shaped cross-section comprising a second web between second upper and lower flanges; and each of the first and second webs having a plurality of holes.
However, Lutz teaches a beam having a C-shaped cross-section (Fig. 3, beam 3a) comprising a web (center portion) between upper and lower flanges (upper and lower portions); the web having a plurality of holes (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the I-beam of the keel beam and roof beam be shaped as a C-shaped beam with a plurality of holes as disclosed by Lutz. One of ordinary skill in the art would have been motivated to make this modification to provide a structure to handle the required loads with the profile geometry needed and holes for mounting other structures (Lutz, Para 0046, “Of course an increased stress capacity may be achieved by the integral forming of the pockets 6 in other profile geometries as well. In this context, frame elements 3 with I-shaped, Z-shaped or T-shaped cross sections, for example, are conceivable.”).
For claims 18-19, Firner discloses the aircraft fuselage of claim 17, but fails to disclose that each keel beam and each roof beam comprise a web portion between an upper flange and a lower flange, and wherein the web portion comprises a plurality of reinforced openings, with the web portion of each 
However, Lutz teaches a beam (Fig. 3, beam 3a) comprising a web (center portion) between upper and lower flanges (upper and lower portions); the web having a plurality of reinforced openings (Fig. 3, with rivets).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Firner by having the I-beam be shaped as a C-shaped beam with a plurality of holes, as disclosed by Lutz. Firner discloses the web portion of the keel beam being on an opposite side (the floor) as the web portion of the roof beam (the roof). One of ordinary skill in the art would have been motivated to make this modification to provide a structure to handle the required loads with the profile geometry needed and holes for mounting other structures (Lutz, Para 0046, “Of course an increased stress capacity may be achieved by the integral forming of the pockets 6 in other profile geometries as well. In this context, frame elements 3 with I-shaped, Z-shaped or T-shaped cross sections, for example, are conceivable.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        


/Richard R. Green/Primary Examiner, Art Unit 3647